         Case 1:18-cv-10159-KPF Document 56 Filed 10/28/19 Page 1 of 2



                                 MEMO ENDORSED




October 25, 2019

The Honorable Katherine Polk Failla
Judge of Southern District of New York
United States Courthouse
500 Pearl Street
New York NY 10007

Re: Emma Ocasio et al. v. 1555 Grand Concourse LLC et al.; 18-cv-10159-KPF

Dear Judge Failla,

We are writing to inform the court that we have learned from both Third-Party Defendant
Comunilife and the family and friends of Plaintiff Suzanne Guthridge that Ms. Guthridge passed
away on or around October 22, 2019.

Fair Housing Act claims survive the death of a plaintiff. Revock v. Cowpet Bay West
Condominium Association 853 F.3d 96 (3rd Cir. 2017). Pursuant to F.R.C.P. 25(a) if a party
dies and the underlying claim is not extinguished, a motion for substitution may be made within
90 days.

We respectfully request 90 days for Ms. Guthridge’s successors or representatives to have an
opportunity to file a motion to substitute into this action. We also note that there are four other
plaintiffs in this action and pursuant to this court’s Case Management Plan and Scheduling Order
the close of fact discovery is December 4, 2019. In addition, Defendants have served an Offer of
Judgment.

Respectfully submitted,

/s/ Carolyn M. Norton
           Case 1:18-cv-10159-KPF Document 56 Filed 10/28/19 Page 2 of 2



 Carolyn M. Norton
 Johanna Ocaña
 Eugene Y. Chen
 Edward Josephson
 BRONX LEGAL SERVICES
 369 East 148th Street, 2nd Floor
 Bronx NY 10451
 718-928-3711
 cnorton@lsnyc.org
 Attorneys for Plaintiffs



Application GRANTED. The Court extends its sincere condolences to Ms.
Guthridge's family and friends on Ms. Guthridge's passing. Counsel
is hereby given until January 23, 2020, to file a motion of
substitution regarding Ms. Guthridge's claims.

Dated:       October 28, 2019                                     SO ORDERED.
             New York, New York



                                                                  HON. KATHERINE POLK FAILLA
                                                                  UNITED STATES DISTRICT JUDGE




                                                      Bronx Legal Services
                                      349 East 149th Street, 10th floor Bronx, NY 10451
                    Phone: (718) 928-3700 Fax: (718) 292-2857 (10th Floor) Fax: (718) 402-7586 (9th Floor)
                 Fax: (718) 292-8715 (7th Floor) Fax: (718) 292-7963 (5th Floor) Fax: (718) 292-7105 (4th Floor)
                                               www.Bronx.LegalServicesNYC.org
                                          Marie Richardson, Interim Project Director
                                                Joseph P. Moodhe, Board Chair
